DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–15 is/are pending.
Claim(s) 1 and 4–15 is/are being treated on their merits.
Claim(s) 2 and 3 is/are withdrawn from consideration.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 12 January 2022.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Objections
Applicants' amendment(s) have overcome the objection(s) of claim(s) 3–7.

Claim(s) 1 and 8 is/are objected to because of the following informalities:
Claim 1 recites the limitation "a a mass fraction of the polyester" in lines 23–24 Claim 1 should recite the limitation "a mass fraction of the polyester."
Claim 8 contains multiple capital letters that are not used for proper nouns. Each claim begins with a capital letter and ends with a period. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Claim 8 should not contain multiple capital letters.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim(s) 1 and 4–15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the gelable polymer" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the gelable prepolymer" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a mass fraction of the lithium salt is greater than or equal to 5 wt% and less than or equal to 60 wt%, a mass fraction of the ether compound is greater than or equal to 60 wt% and less than or equal to 90 wt%, a mass fraction of the second electrolyte 
Claim 4 recites the limitation "the mass fraction of the lithium salt is greater than or equal to 10 wt% and less than or equal to 40 wt%, a mass fraction of the ether compound is greater than or equal to 60 wt% and less than or equal to 85 wt%, a mass fraction of the second electrolyte and/or the solvent therefor is greater than or equal to 5 wt% and less than or equal to 30 wt%." It is unclear how a mass fraction of the lithium salt can be greater than or equal to 35 wt%, which is encompassed by the limitation "the mass fraction of the lithium salt is greater than or equal to 10 wt% and less than or equal to 40 wt%." Based on the limitations "the mass fraction of the ether compound is greater than or equal to 60 wt% and less than or equal to 85 wt%, the mass fraction of the second electrolyte and/or the solvent therefor is greater than or equal to 5 wt% and less than or equal to 30 wt%," the maximum mass fraction allowed is 35 wt%. The sum of the mass fractions of the gelable system cannot be greater than 100 wt%. If the mass fraction of the lithium salt were greater than 35 wt%, the sum of the mass fractions of the gelable system would be greater than 100 wt%.
Claim 5 recites the limitations "wherein, the general formula of the straight-chain ether compounds is as shown in Formula (1): R1—O—(R2—O)n—R3" and "R2 is selected from a straight-chain or branched C1–C6 alkylene group, a straight-chain or branched C2–C6 alkenylene group." Emphasis added. It is how R2 can be branched when the ether compound is required to be straight-chain.
Claim 5 contains multiple sentences. It is unclear if the sentences following the first sentence are part of the claimed invention.
Claim 6 contains multiple sentences. It is unclear if the sentences following the first sentence are part of the claimed invention.
Claim 7 is directly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 7 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the pressing process" in lines 1–2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the coating" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the conductive agent" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the binder" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the negative electrode current collector" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the anode material" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the cathode material" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the phrase "e.g." in line 24. The phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the phrase "etc." in line 26. The phrase "etc." renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "etc."), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 8 recites the limitation "the positive electrode current collector" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the standing still time" in line 30.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the formation time" in line 30.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "it" in line 30. It is unclear what the term "it" is referring.
Claim 8 recites the limitation "the standing still temperature" in line 31.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the method according to claim 1" and includes all the limitations of claim 1. Therefore, claim 9 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is directly dependent from claim 9 and includes all the limitations of claim 9. Therefore, claim 10 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 are directly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 11 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites a narrow limitation (e.g., lines 2 to 9) and a broad limitation (e.g., lines 10 to 20) for "the second electrolyte". A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 13 contains multiple sentences. It is unclear if the sentences following the first sentence are part of the claimed invention.
Claim 13 recites a narrow limitation (e.g., lines 2 to 3, 60 to 61, and 67 to 68) and a broad limitation (e.g., lines 4 to 58, 62 to 65, and 69 to 72) for "the second electrolyte". A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The 
Claim 14 recites the limitation "higher polybasic acids" in line 4. The term "higher" is a relative term, which renders the claim indefinite. The term "higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "higher polybasic acids" is indefinite.

Claim Rejections - 35 USC § 102
Claim(s) 1, 5, 7–10, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (Room temperature cross-linkable gel polymer electrolytes for lithium ion batteries by in situ cationic polymerization of divinyl ether, hereinafter Hwang).
Regarding claim 1, Hwang discloses a method for preparing a flexible all-solid-state lithium-ion secondary battery, comprising:
preparing a gelable system (see precursor solution, §-2);
assembling negative electrodes, separator, and positive electrodes to obtain an assembled all-solid-state battery (see coin type cells, §-2);
injecting the gelable system into the assembled all-solid-state battery (see precursor solution, §-2),
sealing, and standing still to obtain the flexible all-solid-state lithium-ion secondary battery (see coin type cells, §-2),
wherein the gelable system comprises a lithium salt (see LiBETI and LiBF4, §-2) and an ether compound selected from at least one of cyclic ether compounds or straight-chain ether compounds (see TEGDVE, §-2),
wherein the gelable system further comprises at least one selected from inorganic particles, a second electrolyte and/or a solvent therefor, and polyester (see liquid electrolyte, §-2), and
a mass fraction of the gelable polymer and/or the gelable prepolymer in the gelable system is less than or equal to 1 wt % (FIG. 2, §-2),
wherein, in the gelable system, a mass fraction of the lithium salts is greater than or equal to 5 wt % and less than or equal to 60 wt % (FIG. 2, §-2),
a mass fraction of the ether compounds is greater than or equal to 20 wt % and less than or equal to 60 wt % (FIG. 2, §-2),
a mass fraction of the second electrolyte and/or the solvent therefor is greater than or equal to 20 wt % and less than or equal to 75 wt % (FIG. 2, §-2),
a mass fraction of the inorganic nanoparticle is greater than or equal to 0 wt % and less than or equal to 30 wt % (FIG. 2, §-2), and
a mass fraction of the polyester is greater than or equal to 0 wt % and less than or equal to 30 wt % (FIG. 2, §-2) or
in the gelable system, a mass fraction of the lithium salts is greater than or equal to 5 wt % and less than or equal to 60 wt % (FIG. 2, §-2),
a mass fraction of the ether compounds is greater than 60 wt % and less than or equal to 90 wt % (FIG. 2, §-2),
a mass fraction of the second electrolyte and/or the solvent therefor is greater than or equal to 5 wt % and less than or equal to 30 wt % (FIG. 2, §-2),
a mass fraction of the inorganic nanoparticle is greater than or equal to 0 wt % and less than or equal to 30 wt % (FIG. 2, §-2), and
a mass fraction of the polyester is greater than or equal to 0 wt % and less than or equal to 30 wt % (FIG. 2, §-2). 
Regarding claim 5, Hwang discloses all claim limitations set forth above and further discloses a method:
wherein, the general formula of the straight-chain ether compounds is as shown in Formula (1) (see TEGDVE, §-2):
R1—O—(R2—O)n—R3 Formula (1) (see TEGDVE, §-2)
wherein, n is an integer greater than 0 (see TEGDVE, §-2);
R2 is selected from a straight-chain or branched C1–C6 alkylene group, a straight-chain or branched C2–C6 alkenylene group; and H on the carbon atom of R2 is optionally substituted by at least one of the following groups: alkenyl, alkynyl, alkoxy, alkylthio, cycloalkyl, cycloalkyloxy, cycloalkylthio, heterocyclyl, heterocyclyloxy, heterocyclylthio, aryl, aryloxy, heteroaryl, heteroaryloxy, hydroxy, thiol, nitro, carboxy, amino, ester, halogen, acyl, and aldehyde (see TEGDVE, §-2);
R1 and R3 are the same or different, and each of R1 and R3, independently, is selected from one or more of a hydrogen atom, an alkyl group, a cycloalkyl group, a heterocyclyl group, an alkenyl group, and an alkynyl group; and H on the carbon atom of R1 and R3 is optionally substituted by at least one of the following 
Regarding claim 7, Hwang discloses all claim limitations set forth above and further discloses a method:
wherein the gelable system is prepared by adding the ether compound to lithium salt to obtaining a lithium salt solution under stirring, and optionally adding the second electrolyte and/or the solvent therefor, the inorganic nanoparticles, and the polyester to the lithium salt solution to form the gelable system (see precursor solution, §-2).
Regarding claim 8, Hwang discloses all claim limitations set forth above and further discloses a method:
wherein the pressing process of the positive electrode or the negative electrode as one piece is performed under dry conditions (see dried, §-2).
Regarding claim 9, Hwang discloses a flexible all-solid-state lithium-ion secondary battery, which is prepared by a method comprising:
preparing a gelable system (see precursor solution, §-2);
assembling negative electrodes, separator, and positive electrodes to obtain an assembled all-solid-state battery (see coin type cells, §-2);
injecting the gelable system into the assembled all-solid-state battery (see precursor solution, §-2),
sealing, and standing still to obtain the flexible all-solid-state lithium-ion secondary battery (see coin type cells, §-2),
wherein the gelable system comprises a lithium salt (see LiBETI and LiBF4, §-2) and an ether compound selected from at least one of cyclic ether compounds or straight-chain ether compounds (see TEGDVE, §-2),
wherein the gelable system further comprises at least one selected from inorganic particles, a second electrolyte and/or a solvent therefor, and polyester (see liquid electrolyte, §-2), and
a mass fraction of the gelable polymer and/or the gelable prepolymer in the gelable system is less than or equal to 1 wt % (FIG. 2, §-2),
wherein, in the gelable system, a mass fraction of the lithium salts is greater than or equal to 5 wt % and less than or equal to 60 wt % (FIG. 2, §-2),
a mass fraction of the ether compounds is greater than or equal to 20 wt % and less than or equal to 60 wt % (FIG. 2, §-2),
a mass fraction of the second electrolyte and/or the solvent therefor is greater than or equal to 20 wt % and less than or equal to 75 wt % (FIG. 2, §-2),
a mass fraction of the inorganic nanoparticle is greater than or equal to 0 wt % and less than or equal to 30 wt % (FIG. 2, §-2), and
a mass fraction of the polyester is greater than or equal to 0 wt % and less than or equal to 30 wt % (FIG. 2, §-2) or
in the gelable system, a mass fraction of the lithium salts is greater than or equal to 5 wt % and less than or equal to 60 wt % (FIG. 2, §-2),
a mass fraction of the ether compounds is greater than 60 wt % and less than or equal to 90 wt % (FIG. 2, §-2),
a mass fraction of the second electrolyte and/or the solvent therefor is greater than or equal to 5 wt % and less than or equal to 30 wt % (FIG. 2, §-2),
a mass fraction of the inorganic nanoparticle is greater than or equal to 0 wt % and less than or equal to 30 wt % (FIG. 2, §-2), and
a mass fraction of the polyester is greater than or equal to 0 wt % and less than or equal to 30 wt % (FIG. 2, §-2). 
Regarding claim 10, Hwang discloses all claim limitations set forth above and further discloses a flexible all-solid-state lithium-ion secondary battery:
wherein the lithium-ion secondary battery is a lithium-ion battery, a lithium-sulfur battery, or a lithium-air battery (see coin type cells, §-2).
Regarding claim 12, Hwang discloses all claim limitations set forth above and further discloses a method:
wherein the solvent for the second electrolyte used in lithium-ion batteries is at least one selected from the group consisting of ethylene carbonate (EC), propylene carbonate (PC), fluoroethylene carbonate (FEC), γ-butyrolactone (GBL), ethylene sulfite (ES), propylene sulfite (PS), sulfolane (SL), and glycerol carbonate (GC), diethyl carbonate (DEC), dimethyl carbonate (DMC), ethylmethyl carbonate (EMC), methylpropyl carbonate (MPC), dipropyl carbonate (DPC), ethylpropyl carbonate (EPC), ethyl acetate (EA), propyl acetate (PA), ethyl propionate (EP), ethyl butyrate (EB), methyl butyrate (MB), dimethyl sulfite (DMS), diethyl sulfite (DES), ethylmethyl sulfite (EMS), dimethyl sulfone 
Regarding claim 15, Hwang discloses all claim limitations set forth above and further discloses a method:
wherein the mass fraction of the lithium salt is greater than or equal to 10 wt% and less than or equal to 40 wt% (FIG. 2, §-2),
the mass fraction of the ether compound is greater than or equal to 20 wt% and less than or equal to 60 wt% (FIG. 2, §-2),
the mass fraction of the second electrolyte and/or the solvent therefor is greater than or equal to 20 wt% and less than or equal to 60 wt% (FIG. 2, §-2),
the mass fraction of the inorganic nanoparticle is greater than 0 wt% and less than or equal to 20 wt% (FIG. 2, §-2), and
the mass fraction of the polyester is greater than 0 wt% and less than or equal to 20 wt% (FIG. 2, §-2).
 
Claim(s) 1, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (CN 106532115 A, hereinafter Zhao).
Regarding claim 1, Hwang discloses a method for preparing a flexible all-solid-state lithium-ion secondary battery, comprising:
preparing a gelable system (see ES1–ES6, [0038]–[0049]);
assembling negative electrodes, separator, and positive electrodes to obtain an assembled all-solid-state battery (see batteries, [0039]);
injecting the gelable system into the assembled all-solid-state battery (see injection, [0039]),
sealing, and standing still to obtain the flexible all-solid-state lithium-ion secondary battery (see stand, [0039]),
wherein the gelable system comprises a lithium salt (see LiTFSI, [0031]) and an ether compound selected from at least one of cyclic ether compounds (see DOL, [0031]) or straight-chain ether compounds (see DME, [0031]),
wherein the gelable system further comprises at least one selected from inorganic particles, a second electrolyte and/or a solvent therefor, and polyester (see ES1, [0038]), and
a mass fraction of the gelable polymer and/or the gelable prepolymer in the gelable system is less than or equal to 1 wt % (see ES1, [0038]),
wherein, in the gelable system, a mass fraction of the lithium salts is greater than or equal to 5 wt % and less than or equal to 60 wt % (see LiTFSI, [0031]),
a mass fraction of the ether compounds is greater than or equal to 20 wt % and less than or equal to 60 wt % (see DME, [0031]),
a mass fraction of the second electrolyte and/or the solvent therefor is greater than or equal to 20 wt % and less than or equal to 75 wt % (see DOL, [0031]]),
a mass fraction of the inorganic nanoparticle is greater than or equal to 0 wt % and less than or equal to 30 wt % ([0031]–[0049]), and
a mass fraction of the polyester is greater than or equal to 0 wt % and less than or equal to 30 wt % ([0031]–[0049]) or
in the gelable system, a mass fraction of the lithium salts is greater than or equal to 5 wt % and less than or equal to 60 wt % (see LiTFSI, [0031]),
a mass fraction of the ether compounds is greater than 60 wt % and less than or equal to 90 wt % (see DME and DOL, [0031]),
a mass fraction of the second electrolyte and/or the solvent therefor is greater than or equal to 5 wt % and less than or equal to 30 wt % (see LiNO3, [0034]),
a mass fraction of the inorganic nanoparticle is greater than or equal to 0 wt % and less than or equal to 30 wt % ([0031]–[0049]), and
a mass fraction of the polyester is greater than or equal to 0 wt % and less than or equal to 30 wt % ([0031]–[0049]). 
Regarding claim 4, Zhao discloses all claim limitations set forth above and further discloses a method:
wherein the gel system forms a gel electrolyte after gelation (see gel electrolyte, [0038]), and
in the gelable system (see ES1–ES6, [0038]–[0049]), the mass fraction of the lithium salt is greater than or equal to 10 wt% and less than or equal to 40 wt% (see LiTFSI, [0031]),
the mass fraction of the ether compounds is greater than 60 wt% and less than or equal to 85 wt% (see DME and DOL, [0031]),
the mass fraction the second electrolyte and/or the solvent therefor is greater than or equal to 5 wt% and less than or equal to 30 wt% (see LiNO3
the mass fraction of the inorganic nanoparticle is greater than 0 wt% and less than or equal to 20 wt% (LiNO3, [0034]), and
the mass fraction of the polyester is greater than 0 wt% and less than or equal to 20 wt% (see ES1–ES6, [0038]–[0049]).
Regarding claim 6, Zhao discloses all claim limitations set forth above and further discloses a method:
wherein the cyclic ether is one of the following first group of compounds , or one of the following second group of compounds, or one of the following third group of compounds, or one of the following fourth group of compounds (see DOL, [0031]).

Claim Rejections - 35 USC § 103
Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 106532115 A) as applied to claim(s) 1 above, and further in view of Roh et al. (US 2003/0003367 A1, hereinafter Roh).
Regarding claims 11 and 13, Zhao discloses all claim limitations set forth above and further discloses a method:
wherein the straight-chain ether compound is one or more selected from ethylene glycol dimethyl ether, ethylene glycol diethyl ether, ethylene glycol methyl ethyl ether, 1,4-butanediol dimethyl] ether, 1,4-butanediol diethyl ether, and 1,4-butanediol methyl ethyl ether (see DME, [0031]).
Zhao does not explicitly disclose:
wherein the lithium salt is lithium hexafluorophosphate, lithium perchlorate, or both; and 
wherein, the second electrolyte is an amide electrolyte selected from a solution of N,N-dimethylacetamide containing 1 M lithium trifluoromethanesulfonate. and the solvent for the second electrolyte is at least one selected from the group consisting of C1–C20 alkyl amides, C1–C20 enamide, C1–C20 alkynyl amides, C1–C20 haloalkyl amides, C1–C20 haloalkenyl amides, C1–C20 haloalkynyl amides, C7–C20 aryl amides, and C1–C20 epoxy amides. the solvent for amide electrolyte is at least one selected from the group consisting of N,N-dimethylformamide, N,N-dimethylacetamide, benzamide, formamide, acetamide, succinimide, phthalic acid imide, N-methyl-p-toluenesulfonamide, N-methylacetamide, 3-amino-6-methylbenzenesulfonamide, 2,2,2-trichloroacetamide, benzyl ester N-ethyl-p-toluenesulfonamide, 3-amino-2,2-dimethylpropanamide, erucamide, N-ethyl-5-methyl-2-(1-methylethyl)cyclohexanecarboxamide, 4-methoxybenzamide, 2,4-dihydroxybenzamide, N,N-diethyl-2-chloroacetamide, N-butylbenzenesulfonamide, N-ethylacetamide, chloroacetamide, N-(2-chlorophenyl)acetamide hydrochloride, N,N'-ethylene bisstearamide, valeramide, 2-hydroxyisobutyramide, ethoxyamide, benzoyl ester cinnamamide, L-(+)-camphor sulfonamide, malonamide, sulfonamide, cyclopropane sulfonamide, 2-ethanesulfonyl imidazo[ 1,2-a]pyridine-3-sulfonamide, N,N-diethylacetamide, 4-chlorothiobenzamide, N,N'-dimethyloxamide, N-methoxy-N-methylacetamide, benzamide, N-methylcaprolactam, (S)-(-)-tert-butylsulfinamide, 3-amino-N-methylbenzamide, N,N'-methylenebisacrylamide, 2,2-dibromo-3-1–C20 alkyl nitriles, C1–C20 alkenyl nitriles, C1–C20 alkynyl nitriles, C1–C20 haloalkyl nitriles, and C1–C20 haloalkenyl] nitriles, C1–C20 haloalkynyl] nitriles, C7–C20 aryl nitriles, C1–C20 epoxy nitriles, acetonitrile, and butyronitrile. or the second electrolyte is a sulfone electrolyte that is a dimethyl sulfoxide (DMSO) solution containing 1 M lithium perchlorate, and the solvent for the second electrolyte is at least one selected from the group consisting of C1–C20 alkyl sulfones, C1–C20 alkenyl sulfones, C1–C20 alkynyl sulfones, C1–C20 haloalkyl sulfones, and C1–C20 haloalkenyl sulfones, C1–C20 haloalkynyl sulfones, C7–C20 aryl sulfones, C1–C20 epoxy sulfones, sulfolane (SL), and dimethyl sulfoxide.
Roh discloses a gel electrolyte comprising lithium hexafluorophosphate, lithium perchlorate, or both (see lithium salts, [0019]); and wherein, the second electrolyte is an amide electrolyte selected from a solution of N,N-dimethylacetamide containing 1 M lithium trifluoromethanesulfonate. and the solvent for the second electrolyte is at least one selected from the group consisting of C1–C20 alkyl amides, C1–C20 enamide, C1–C20 alkynyl amides, C1–C20 haloalkyl amides, C1–C20 haloalkenyl amides, C1–C20 haloalkynyl amides, C7–C20 aryl amides, 1–C20 epoxy amides. the solvent for amide electrolyte is at least one selected from the group consisting of N,N-dimethylformamide, N,N-dimethylacetamide, benzamide, formamide, acetamide, succinimide, phthalic acid imide, N-methyl-p-toluenesulfonamide, N-methylacetamide, 3-amino-6-methylbenzenesulfonamide, 2,2,2-trichloroacetamide, benzyl ester N-ethyl-p-toluenesulfonamide, 3-amino-2,2-dimethylpropanamide, erucamide, N-ethyl-5-methyl-2-(1-methylethyl)cyclohexanecarboxamide, 4-methoxybenzamide, 2,4-dihydroxybenzamide, N,N-diethyl-2-chloroacetamide, N-butylbenzenesulfonamide, N-ethylacetamide, chloroacetamide, N-(2-chlorophenyl)acetamide hydrochloride, N,N'-ethylene bisstearamide, valeramide, 2-hydroxyisobutyramide, ethoxyamide, benzoyl ester cinnamamide, L-(+)-camphor sulfonamide, malonamide, sulfonamide, cyclopropane sulfonamide, 2-ethanesulfonyl imidazo[ 1,2-a]pyridine-3-sulfonamide, N,N-diethylacetamide, 4-chlorothiobenzamide, N,N'-dimethyloxamide, N-methoxy-N-methylacetamide, benzamide, N-methylcaprolactam, (S)-(-)-tert-butylsulfinamide, 3-amino-N-methylbenzamide, N,N'-methylenebisacrylamide, 2,2-dibromo-3-nitrilopropionamide, N,N-diethyldodecamide, hydrazine formimide amide, thioacetamide hydrochloride, cyanoacetamide, propionamide, benzamide, 2-nitrobenzenesulfonamide, p-aminobenzamide, isobutyramide, caprolactam, ortho-methyl formate benzenesulfonamide, N-methylformamide, N-tert-butylacrylamide, 6-methylnicotinamide, N,N-dimethylsulfonamide, 2,3-dibromopropionamide, 2-amino-5-methylbenzoylamide, L-camphorsultam, DL-aminocaprolactam stearamide, 1,1-cyclohexanediacetic acid monoamide, cyclopropionamide, p-nitrobenzamide, 4-(2-aminoethyl)benzene sulfonamide, 2-methyl-5-nitrobenzenesulfonamide, 3,5-dihydroxybenzamide, 2-acrylamido-2-methylpropanesulfonic acid-N-methylsuccinic acid, N,2,3-trimethyl-2-isopropylbutanamide, N,N-dimethylpropionamide, N-vinylcaprolactam, iodoacetamide, anthranilamide, 2,4-dichloro-5-1–C20 alkyl nitriles, C1–C20 alkenyl nitriles, C1–C20 alkynyl nitriles, C1–C20 haloalkyl nitriles, and C1–C20 haloalkenyl] nitriles, C1–C20 haloalkynyl] nitriles, C7–C20 aryl nitriles, C1–C20 epoxy nitriles, acetonitrile, and butyronitrile. or the second electrolyte is a sulfone electrolyte that is a dimethyl sulfoxide (DMSO) solution containing 1 M lithium perchlorate, and the solvent for the second electrolyte is at least one selected from the group consisting of C1–C20 alkyl sulfones, C1–C20 alkenyl sulfones, C1–C20 alkynyl sulfones, C1–C20 haloalkyl sulfones, and C1–C20 haloalkenyl sulfones, C1–C20 haloalkynyl sulfones, C7–C20 aryl sulfones, C1–C20 epoxy sulfones, sulfolane (SL), and dimethyl sulfoxide (see organic solvent, [0020]) to improve the ionic conductivity (see improved performance properties, [0026]). Zhao and Roh are analogous art because they are directed to gel electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to .

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 106532115 A) as applied to claim(s) 1 above, and further in view of Kim et al. (US 2011/0143174 A1, hereinafter Kim).
Regarding claim 14, Zhao discloses all claim limitations set forth above, but does not explicitly disclose a method:
wherein the polyester is obtained by polycondensation between a polybasic acid or acid anhydride with a polyhydric alcohol,
wherein the polybasic acid is selected from the group consisting of dibasic acids, tribasic acids or higher polybasic acids, oxalic acid, malonic acid, succinic acid, butenedioic acid, glutaric acid, adipic acid, pimelic acid, suberic acid, sebacic acid, azelaic acid, tricarballylic acid, substituted or unsubstituted,
wherein the substitute is one or more selected from the group constituting of alkyl, cycloalkyl, aryl, hydroxy, amino, ester, halogen, acyl, aldehyde, thiol, and alkoxy, and
wherein the acid anhydride is selected from one or two or three or more than three of the following anhydrides which are substituted or unsubstituted: oxalic anhydride, malonic anhydride, succinic anhydride, maleic anhydride, glutaric anhydride, adipic anhydride, pimelic anhydride, suberic anhydride, sebacic anhydride, azelaic anhydride, hexahydrophthalic anhydride, and tetrahydrophthalic anhydride, substituted or unsubstituted; and
wherein the polyhydric alcohol is one or more selected from the group consisting of polyethylene glycol, polyethylene glycol, propanediol, butanediol, pentanediol, hexanediol, heptanediol, octanediol, nonanediol, decanediol, polyethylene glycol, glycerol, substitute or unsubstituted.
Kim discloses a gel electrolyte comprising a polyester obtained by polycondensation between a polybasic acid or acid anhydride with a polyhydric alcohol, wherein the polybasic acid is selected from the group consisting of dibasic acids, tribasic acids or higher polybasic acids, oxalic acid, malonic acid, succinic acid, butenedioic acid, glutaric acid, adipic acid, pimelic acid, suberic acid, sebacic acid, azelaic acid, tricarballylic acid, substituted or unsubstituted, wherein the substitute is one or more selected from the group constituting of alkyl, cycloalkyl, aryl, hydroxy, amino, ester, halogen, acyl, aldehyde, thiol, and alkoxy, and wherein the acid anhydride is selected from one or two or three or more than three of the following anhydrides which are substituted or unsubstituted: oxalic anhydride, malonic anhydride, succinic anhydride, maleic anhydride, glutaric anhydride, adipic anhydride, pimelic anhydride, suberic anhydride, sebacic anhydride, azelaic anhydride, hexahydrophthalic anhydride, and tetrahydrophthalic anhydride, substituted or unsubstituted; and wherein the polyhydric alcohol is one or more selected from the group consisting of polyethylene glycol, polyethylene glycol, propanediol, butanediol, pentanediol, hexanediol, heptanediol, octanediol, nonanediol, decanediol, polyethylene glycol, glycerol, substitute or unsubstituted (see polyesterpolyol, [0057]) to improve battery safety (see polymer electrolyte, [0082]). Zhao and Kim are analogous art because they are directed to gel electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the gel electrolyte of Zhao with the polyester of Kim in order to improve battery safety.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4–15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725